Case 5:18-cv-00285-JSM-PRL Document 35 Filed 04/03/19 Page 1 of 1 PageID 284




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

SANDRA LAURENTANO

        Plaintiff,

v.                                                    CASE NO.: 5:18-cv-00285-JSM-PRL

STERLING JEWELERS, INC., d/b/a
JB ROBINSON JEWELERS, and DNF
ASSOCIATES, LLC

      Defendants.
____________________________________/

     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT
                     STERLING JEWELERS, INC., ONLY

The Plaintiff, Sandra Laurentano and Defendant Sterling Jewelers, Inc., by and through

undersigned counsel and pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate, agree and give notice that all claims asserted by the Plaintiff against

Defendant Sterling Jewelers, Inc., in this action are hereby dismissed with prejudice with each

party to bear its own attorneys’ fees and costs. This stipulation does not affect Plaintiff’s claims

against DNF Associates, LLC, which remain pending.

DATED: April 3, 2019

     /s/ Heather H. Jones                                 /s/ Joshua A. Mize
     Heather H. Jones, Esq. Florida Bar                   Joshua A. Mize, Esq.
     No. 0118974                                          Florida Bar No. 86163
     William Peerce Howard, Esq.                          MIZE LAW, PLLC
     Florida Bar No. 0103330                              110 Front Street, Suite 300
     THE CONSUMER PROTECTION FIRM                         Jupiter, FL 33477
     4030 Henderson Blvd.
                                                          Telephone: (407) 913-6800
     Tampa, FL 33629
                                                          Facsimile: (407) 604-7410
     Telephone: (813) 500-1500
                                                          jmize@mizelaw.com
     Facsimile: (813) 435-2369 Attorney
                                                          Attorney for Defendant, Sterling
     for Plaintiff, Sandra Laurentano
                                                          Jewelers Inc.
